Per Curiam.

On February 18, 1963, the Supreme Court of the United States held that the National Labor Relations Board does not have jurisdiction over maritime operations of foreign flagships employing alien seamen. McCulloch et al., National Labor Relations Board, v. Sociedad Nacional de Marineros de Honduras, U. S., , 9 L. Ed. (2d), 547; Incres Steamship Co., Ltd., v. International Maritime Workers Union, U. S., , 9 L. Ed. (2d), 557.
In view of the foregoing cases, the judgment of the Court of Appeals is reversed and final judgment is rendered for appellant.

Judgment reversed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.